In re Spencer, Edmond D.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Washington, 22nd Judicial District Court Div. E, Nos. 0640746, 064076; to the Court of Appeal, First Circuit, Nos. 2011 KW 1806, 2012 KW 0717.
Relator represents that the district court has failed to act timely on a motion for production of transcripts of post-conviction proceedings and a motion for constructive contempt, pursuant to La.C.Cr.P. art. 23 filed on or about September 2, 2010. If relator’s representation is correct, the district court is ordered to consider and act on the motion(s). If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.